Per Curiam.

Since this court’s order of June 27, 1962, deferring final determination of this cause, the respondent’s conduct has been beyond reproach, and, it appearing further that respondent has paid the costs and that there is not a likelihood of a repetition of his former conduct, this court is of the opinion that the discipline to be administered should be a public reprimand, and it is so ordered.

Judgment accordingly.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith and Herbert, JJ., concur.
Gibson, J., not participating.